DETAILED ACTION

Status
This communication is in response to Applicant’s “AMENDMENT AND RESPONSE TO OFFICE ACTION” filed on May 3, 2021 (hereinafter “Amendment”).    In the Amendment, Applicant amended Claims 1-2, 4-8 and 13-20; cancelled no claim(s); and added no claim(s).  No claim was previously cancelled.  Therefore, Claims 1-20 remain pending and presented for examination.  Of the pending claims, Claims 1, 13 and 20 are independent claims.

Examiner notes that U.S. Patent Application Publication No. 2020/0097999 of MISAWA et al. (hereinafter “Misawa”) corresponds to this U.S. patent application no. 16/382,216.

The present application (U.S. App. No. 16/382,216) and its corresponding foreign application were both filed after March 16, 2013, and, therefore, the present application is being examined under the first inventor to file (FITF) provisions of the America Invents Act (AIA ).

Priority/Benefit Claim
This patent application (i.e., U.S. App. No. 16/382,216) claims foreign priority to Japanese Patent Application No. 2018-178442, which was filed on September 25, 2018.  A certification document for Japanese Patent Application No. 2018-178442 was received electronically on November 9, 2019.

No claim(s) for domestic benefit exists in this application.

Information Disclosure Statement
Examiner notes MPEP § 2001.06(b): “prior art references from one application must be made of record in another subsequent application if such prior art references are ‘material to patentability’ of the subsequent application”.  Examiner notes U.S. Patent Application Publication No. 2017/0337613 of SONODA et al. (hereinafter “Sonoda”), which lists FUJI XEROX CO., LTD. as an Assignee.

Examiner notes 37 C.F.R. 1.56, which states that each inventor named in the application has a duty to disclose information material to patentability.  Examiner notes U.S. Patent Application Publication No. 2017/0337613 of SONODA et al. (“Sonoda”) lists Masahiro SATO as an inventor.


Response to Amendments
A Summary of the Response to Applicant’s Amendment:
Applicant’s Amendment overcomes the previous drawing objections; therefore, the Examiner withdraws the previous drawing objections.
Applicant’s Amendment overcomes the previous specification objections; therefore, the Examiner withdraws the previous specification objections.
Applicant’s Amendment replacing the terms “unit” and “controller” recited in Claims 1-2, 4-8 and 13-19 with a “processor” results in Applicant’s claim language no longer being treated under 35 U.S.C. 112(f) of the America Invents Act (AIA ); therefore, Examiner withdraws the § 112(f) interpretations that were detailed on pages 5-7 of the Office action dated February 3, 2021.
Applicant’s Amendment overcomes all previous rejections to Claims 1-19 under 35 U.S.C. § 112(b) of the AIA  (as detailed on pages 11-12 of the Office action dated February 3, 2021); therefore, the Examiner withdraws all previous § 112(b) rejections to 
Applicant’s Amendment does not overcome rejections to Claims 1-20 under 35 U.S.C. § 112(a) of the AIA ; therefore, the Examiner maintains/asserts § 112(a) rejections to Claims 1-20, as provided below.
Applicant’s Amendment does not overcome rejections to Claims 1-20 under 35 U.S.C. § 101; therefore, the Examiner maintains/asserts § 101 rejections to Claims 1-20, as provided below.
Applicant’s Amendment does not overcome the prior art rejections to Claims 1-20 under 35 U.S.C. §§ 102 and 103 of the AIA ; therefore, the Examiner maintains/asserts respective prior art rejections to Claims 1-20, as provided below.
Applicant’s arguments are found to be not persuasive; please see Examiner’s “Response to Arguments” provided below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a) of the America Invents Act (AIA ):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.



The following is a quotation of 35 U.S.C. 112(b) of the America Invents Act (AIA ):

(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) of the AIA  as failing to comply with the written description requirement.  Applicant’s claims contain subject matter that was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention.  See MPEP §§ 2161.01(I.) and 2163(I.)(A) for a more detailed discussion of the written description requirement and its relationship to inadequate/insufficient disclosure.

Independent Claims 1 and 20 recite the following claim limitations: 
“predict a first transaction count, by a purchasing quantity prediction model, by which a user performs a commercial transaction of an item… and a second transaction count, by the…model, by which the user performs the commercial transaction of the item…”; and

Claim 13 recites the following claim limitation(s): 
“calculate a growth rate of a first transaction count by which a user performs a commercial transaction of an item according to a first set of input data…”

However, after reviewing Applicant’s disclosure, particularly Figures 6A–6C of Applicant’s drawings as well as specification paragraphs [0032], [0036]–[0038], [0045]–[0046], [0052], [0055] and [0057]–[0059] of Applicant’s disclosure as published in U.S. Patent Application Publication No. 2020/0097999 of MISAWA et al. (hereinafter “Misawa”), which corresponds to this patent application, and including the sufficiency/adequacy of disclosed hardware and disclosed software due to the interrelationship and interdependence of computer hardware and software, and reviewing the claim limitations above, a lack of adequate written description appears to exist in Applicant’s claimed invention.  Applicant’s specification at paragraph [0032] of Misawa indicates how a “purchasing count of an individual” may be defined or calculated based on past or historical information while paragraphs [0036]–[0038] of Applicant’s disclosure in advance via machine learning” and “prediction model 46…is determined via machine learning in advance”, and “growth rate that is predicted by using the purchasing quantity prediction model 48 determined via machine learning in advance” (i.e., Misawa at ¶¶ [0036]–[0038] with bolding emphasis added).  In addition, “…prediction model 44 [is] trained such that the correct answer of 30 percent is output. The machine learning is performed on each set of input data” (Misawa at ¶ [0045] with bolding emphasis added) and “awareness prediction model 44 outputs the correct answer (degree of awareness) in response to each set of other input data” (Misawa at ¶ [0046] with bolding emphasis added).  Similarly, “preference prediction model 46 outputs the correct answer Misawa at ¶ [0052] with bolding emphasis added) and “purchasing quantity prediction model 48 outputs a correct answer (degree of awareness) 154 in response to each set of other input data” (Misawa at ¶ [0058] with bolding emphasis added).  However, adequate support in Applicant’s disclosure (e.g., computer and algorithm, necessary steps and/or flowchart, etc.) cannot be found for Applicant’s claimed computer-implemented functions of actually predicting first and second transaction counts (Claims 1 and 20) and calculating a growth rate of a first transaction count (Claim 13) — which is different from receiving, retrieving or “looking up” prediction values from a mathematical table.  These prediction/calculating concepts/ideas are claimed and described in terms of generic functional language specifying a desired result(s), but Applicant’s disclosure does not sufficiently identify how the functions of predicting and calculating are performed/accomplished or how the result(s) is achieved according to first and second sets of input data as recited in Applicant’s independent claims.  None of Applicant’s additional claim features illuminate how the claimed prediction and calculation functions are performed or how recited first and second sets of input data can be utilized to make predictions or calculate a growth rate of a transaction count — predications and growth rate calculation based on what type(s) of first and second sets of input data?  For example, how are the prediction calculations unknown to the inventor and those yet undiscovered.  Applicant may be entitled to claim such generic inventions if Applicant’s original disclosure discloses a sufficient sampling of the various species of the claimed genus sufficient to demonstrate that the inventor truly possessed the claimed genus.  However, it is not apparent from Applicant’s disclosure that the inventor possessed the full scope of the claimed invention with respect to the prediction and calculating functions claimed in Applicant’s Claims 1, 13 and 20 — Applicant’s disclosure does not disclose any logical steps or algorithms a computer can employ and merely mentions “machine learning” that is performed “in advance” to obtain a prediction model (e.g., Misawa at ¶¶ [0036]–[0038]).  Accordingly, Applicant’s disclosure has not satisfied the written description requirement of AIA  35 U.S.C. 112(a), because Claims 1, 13 and 20 encompass inventions that the Applicant did not possess at the time of the invention.  Since Applicant’s disclosure does not provide an adequate/sufficient description (e.g., computer and algorithm, necessary steps and/or flowchart, etc.) to demonstrate to one of ordinary skill in the art that the inventor(s) possessed the scope of Applicant’s claimed invention, independent Claims 1, 13 and 20 each lack an adequate written description and, therefore, are rejected under AIA  35 U.S.C. 112(a).  Please see MPEP § 2161.01 for further guidance, including MPEP §§ 2161.01(I.) and 2163(I.)(A) for a more detailed discussion of the written description requirement and its relationship to inadequate/insufficient disclosure.



Claims 1-20 are rejected under 35 U.S.C. 112(b) of the AIA , as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  “A claim is indefinite when it contains words or phrases whose meaning is unclear” (MPEP § 2173.05(e)).  

Claims 1, 13 and 20 are rejected under 35 U.S.C. 112(b) of the AIA  as being indefinite because it is unclear as to what the phrase “…a first transaction count…by which a user performs a commercial transaction of an item according to a first set of input data comprising when an advertisement explaining the item is displayed and a second transaction count…by which the user performs the commercial transaction of the item according to a second set of input data comprising when the advertisement is not displayed…” means in the context of each of Applicant’s independent claims.  For example, it is unclear as to what comprises the first set of input data and what comprises the second set of input data as currently recited in each of Claims 1, 13 and 20.  In addition, ““…a first transaction count…by which a user performs a commercial transaction of an item according to a first set of input data comprising when an advertisement explaining the item is displayed and a second transaction count…by which the user performs the commercial transaction of the item according to a second set of input data comprising when the advertisement is not displayed…” is amenable to multiple plausible constructions and, therefore, a person having ordinary skill in the art would be unable to determine what the Applicant does and does not regard as the invention.  Consequently, Claims 1, 13 and 20 are rejected under AIA  35 U.S.C. 112(b) as being indefinite.   without any particular data elements.  Appropriate corrections are required.

Claims 2-12 depend from independent Claim 1, but do not resolve the above issues and inherit the deficiencies of the parent claim(s); therefore, Claims 2-12 are rejected under 35 U.S.C. 112(b).  Similarly, Claims 14-19 depend from independent Claim 13, but do not resolve the above issues and inherit the deficiencies of the parent claim(s); therefore, Claims 14-19 are rejected under 35 U.S.C. 112(b).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  During patent examination, the pending claims must be “given their broadest reasonable interpretation consistent with the specification” (MPEP § 2111).  In view of this standard and based upon consideration of all of the relevant factors with respect to each claim as a whole, Claims 1-20 are rejected as ineligible subject matter under 35 U.S.C. 101.
Step 1:  Claims 1-20 satisfy Step 1 enunciated in Alice Corp. v. CLS Bank International, 573 U.S. __, 134 S. Ct. 2347 (2014).

2A:  Claims 1-20 are rejected under § 101 because Applicant’s claimed subject matter is directed to an abstract idea without significantly more.  The rationale for this finding is that Applicant’s claims recite identifying an advertisement that is predicted, calculated or likely to have the most influence on a user (i.e., recited “maximum degree of influence”) with respect to an item (e.g., a particular product) that is part of a commercial transaction of the user (e.g., a purchase transaction), as more particularly recited in the pending claims save for recited (non-abstract claim elements): preforming control to display (or to not display); a processor configured (only Claims 1-19); and (only Claim 20) a non-transitory computer readable medium storing a program causing a computer to execute a process for processing information.  However, identifying an advertisement that is predicted, calculated or likely to have the most influence on a user with respect to an item that is part of a commercial transaction of the user, as currently recited in the pending claims and further explained below, is within a certain method of organizing human activity — (i) fundamental economic principle or practice; (ii) commercial interaction (including advertising, marketing or sales activities or behaviors; business relations); and/or (iii) managing personal behavior or relationships/interactions between people.  MPEP 2106.04(a)(2)(I) provides examples of “fundamental economic principles or practices” and MPEP 2106.04(a)(2)(II)(A)-(B) provides additional discussion and examples of commercial or legal interactions.  This judicial exception (i.e., abstract idea exception) is not integrated into a practical application because each claim as a whole, having the combination of additional elements beyond the judicial exception(s), does not integrate the exception into a practical application of the exception and, therefore, Applicant’s pending claims are “directed to” a judicial exception under USPTO Step 2A.  More specifically, each claim as a whole does not appear to reflect the combination of additional elements as: (1) improving the functioning of a computer itself or improving another technology or technical field, (2) applying the judicial exception with, or by use of, a particular machine/manufacture that is integral to the claim, (3) effecting a transformation or reduction of a particular article to a different state or thing, or (4) applying or SAP Am., Inc. v. InvestPic, LLC, No. 2017-2081, 2018 U.S. App. LEXIS 12590, Slip. Op. 13 (Fed. Cir. May 15, 2018) (“What is needed is an inventive concept in the non-abstract realm.”).  Although the instant claims require “predicting”, “calculating” (Claim 13), “determining” and “identifying”, each of these techniques, as recited in Applicant’s pending claims, encompasses a mathematical concept(s) in the form of formulas, equations, and calculations which also have been determined to constitute abstract ideas. See Memorandum, "Grouping of Abstract Ideas" and cases cited in footnote 12, such as enumerated in Section I of the 2019 Revised Patent Subject Matter Eligibility Guidance (84 Fed. Reg. 50).  As noted on page 4 of the “October 2019 Update: Subject Matter Eligibility” issued by the USPTO, Examiner notes that a claim does not have to recite the word “calculating” in order to be considered a mathematical calculation.  For example, a step of “determining” a variable or number using mathematical methods or “performing” a mathematical operation may also be considered mathematical calculations when the broadest reasonable interpretation (BRI) of the claim, in light of the specification, encompasses one or more mathematical calculations.  Applicant’s additional elements, taken individually and in combination, do not appear to be integrated into a practical application since they embody mere instructions to implement the abstract idea on a computer or mere use of a computer as a tool to perform the abstract idea, do no more than generally linking the use of the abstract idea to a particular technological environment or field of use (e.g., displaying an item as part of a commercial transaction 

Step 2B:  Under Step 2B enunciated in Alice Corp. v. CLS Bank International, 573 U.S. __, 134 S. Ct. 2347 (2014), Applicant’s instant claims do not recite limitations, taken individually and in combination, that are sufficient to amount to “significantly more” than the abstract idea because Applicant’s claims do not recite, as further explained in detail below, an improvement to another technology or technical field, an improvement to the functioning of a computer itself, an application with or by a particular machine, a transformation or reduction of a particular article to a different state or thing, unconventional steps confining the claim to a particular useful application, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment (e.g., displaying an item as part of a commercial transaction environment/domain).  Examiner notes that each of Claims 1-19 is drawn to an apparatus; however, the apparatus does not recite, require, or indicate implementation by a particular machine since none of limitations recited in Applicant’s apparatus Claims 1-19 are required to be performed by any hardware computer or hardware processing device — Examiner understands that a prediction model, such as “a purchasing quantity prediction model” as recited in Claims 1-12 and 20, encompasses a mathematical construct and/or software per se.  Even if a non-software computer/machine was implied, Applicant’s claim limitations taken individually and in combination would be merely instructions to implement the abstract idea on a computer and would require no more than generally linking the use of an abstract idea to a particular technological environment or field of use (e.g., displaying an item as part of a commercial transaction environment/domain), and having the abstract idea combined with insignificant extra-solution activity, including each of Applicant’s steps of preforming control to Content Extraction”, for data recognition); each of the steps of calculating encompasses a simple mathematical function performed by virtually all general purpose computers {see Alice Corp., Bilski, Freddie Mac, and In re Abele}; each of the steps of clustering encompasses a data saving or depositing function performed by virtually all general purpose computers {see Alice Corp., 134 S. Ct. at 2360; Cyberfone Systems, LLC v. CNN Interactive Group, Inc., 558 Fed. Appx. 988 (Fed. Cir. 2014), hereinafter “Cyberfone”; and Content Extraction and Transmission LLC v. Wells Fargo Bank, N.A., 776 F.3d 1343, 113 U.S.P.Q.2d 1354 (Fed. Cir. 2014), hereinafter “Content Extraction”, for data storage}; and each of the steps of preforming control to display (or to not display), supplementing, performing an output operation, and outputting encompasses a data output/transmittal function performed by virtually all general purpose computers {see Ultramercial, 772 F.3d at 716‐17; see buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355 (Fed. Cir. 2014); and see Cyberfone Systems, LLC v. CNN Interactive Group, Inc., 558 Fed. Appx. 988, 993 (Fed. Cir. 2014)}.  For the reasons discussed above, Applicant’s pending claims do not satisfy Step 2B enunciated in Alice Corp. v. CLS Bank International, 573 U.S. __, 134 S. Ct. 2347 (2014).

Consequently, based upon consideration of all of the relevant factors with respect to each claim as a whole, Claims 1-20 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.  For information regarding 35 U.S.C. 101, please see Subject Matter Eligibility (SME) guidance and instructional materials at https://www.uspto.gov/patent/laws-and-

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraph(s) of AIA  35 U.S.C. 102 that form(s) the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-12 and 20 are rejected under America Invents Act (AIA ) 35 U.S.C. § 102(a)(2) as being anticipated by U.S. Patent No. 10,672,035 issued to Han M. Holtan (hereinafter “Holtan”).

Regarding Claim 1, Holtan discloses an information processing apparatus comprising: a processor configured to (e.g., Figures 1-2 of Holtan; and Holtan at Col. 3, line 44 – Col. 4, line 6):
predict a first transaction count, by a purchasing quantity prediction model, by which a user performs a commercial transaction of an item according to a first set of input data comprising when an advertisement explaining the item is displayed and a second transaction count, by the model, by which the user performs the commercial transaction of the item according to a second set of input data comprising when the advertisement is not displayed, wherein the first transaction count and the second transaction count represent a quantity of the item being purchased (e.g., predicting first and second counts of a hypothetical transaction/conversion/purchase based on whether an advertisement is presented or not presented to a user, respectively  —  “what extent seeing an advertisement impacts the purchase probability” —Holtan at Col. 9, lines 4-5; “continuous and economic learning and re-learning of engagement probability for a set of promotions, and may predict future behaviors to optimize appropriate advertisement placement.” —Holtan at Col. 4, lines 49-52; “generating a model that can be used to predict future purchasing behaviors of users” —Holtan at Col. 16, lines 64-66; Holtan at Col. 4, lines 30-36 and 43-52; Holtan at Col. 8, lines 25-38; Holtan at Col. 9, lines 4-29 and 42-45; Holtan at Col. 9, line 53 – Col. 10, line 17; and Holtan at Col. 16, lines 64-66); 
determine a degree of influence that the advertisement has on the commercial transaction of the item from information on the first transaction count and the second transaction count and information on the item wherein the degree of influence is a score indicating an effectiveness of the advertisement on the item (e.g., determining the advertisement’s scored influence on the hypothetical transaction/conversion/purchase based on the first and second counts  —  “estimated ad influence value function” —Holtan at Col. 19, lines 6-9; Holtan at Col. 8, lines 25-38; Holtan at Col. 9, lines 18-45; Holtan at Col. 12, lines 51-67; Holtan at Col. 14, lines 4-47; and Holtan at Col. 15, lines 16-35); 
identify a combination of the item and the advertisement, the combination having a maximum degree of influence (e.g., “optimize the selection of advertisements according to functions describing the likelihood of future purchases based on the advertisements” —Holtan at Col. 2, lines 1-3; Holtan at Col. 5, lines 36-46; Holtan at Col. 8, lines 6-21 and 25-43; and Holtan at Col. 11, lines 44-56); and 
perform control to display the identified combination of the item and the advertisement (e.g., “determining the proper advertisement to display” in context of “e-commerce product offerings (e.g., offers to purchase clothing, books, … etc.), and the like” —Holtan at Col. 8, line 10 and at Col. 7, lines 9-14, respectively; Web Page shown in Figure 2 of Holtan; “advertisement relating to a product” —Holtan at Col. 2, line 6; “optimization of advertisement selection and display” —Holtan at Col. 5, lines 36-38; “advertisers can bid for promotion slots…. winning promotion for each promotion slot can be displayed in that promotion slot for viewing and interaction by users.” —Holtan at Col. 4, lines 58-62; Holtan at Col. 2, lines 1-3; Holtan at Col. 5, lines 36-46; Holtan at Col. 7, lines 33-43; Holtan at Col. 8, lines 6-21 and 25-43; and Holtan at Col. 11, lines 44-56).

2, Holtan discloses the information processing apparatus according to claim 1, wherein the processor indicates the first transaction count by which the user performs the commercial transaction on the item when an advertisement other than an advertisement used in a past commercial transaction of the item is displayed (e.g., “user previously had not seen the advertisement” —Holtan at Col. 15, line 4; “data points can be observed that reflect when a user has not seen an advertisement” —Holtan at Col. 9, lines 7-9; “what extent seeing an advertisement impacts the purchase probability” —Holtan at Col. 9, lines 4-5; “continuous and economic learning and re-learning of engagement probability for a set of promotions, and may predict future behaviors to optimize appropriate advertisement placement.” —Holtan at Col. 4, lines 49-52; “generating a model that can be used to predict future purchasing behaviors of users” —Holtan at Col. 16, lines 64-66; Holtan at Col. 4, lines 30-36 and 40-52; Holtan at Col. 8, lines 25-38; Holtan at Col. 9, lines 4-29 and 42-45; Holtan at Col. 9, line 53 – Col. 10, line 17; Holtan at Col. 13, lines 43-45; Holtan at Col. 16, lines 64-66; and Holtan at Col. 17, lines 4-23).

Regarding Claim 3, Holtan discloses the information processing apparatus according to claim 1, wherein the advertisement is not displayed for the item during a past commercial transaction (e.g., “user previously had not seen the advertisement” —Holtan at Col. 15, line 4; “data points can be observed that reflect when a user has not seen an advertisement” —Holtan at Col. 9, lines 7-9; “what extent seeing an advertisement impacts the purchase probability” —Holtan at Col. 9, lines 4-5; “continuous and economic learning and re-learning of engagement probability for a set of promotions, and may predict future behaviors to optimize appropriate advertisement placement.” —Holtan at Col. 4, lines 49-52; “generating a model that can be used to predict future purchasing behaviors of users” —Holtan at Col. 16, lines 64-66; Holtan at Col. 4, lines 30-36 and 40-52; Holtan at Col. 8, lines 25-38; Holtan at Col. 9, lines 4-29 and 42-45; Holtan at Col. 9, line 53 – Col. 10, line 17; Holtan at Col. 13, lines 43-45; Holtan at Col. 16, lines 64-66; and Holtan at Col. 17, lines 4-23).

Regarding Claim 4, Holtan discloses the information processing apparatus according to claim 3, wherein the processor predicts a transaction count of the item when a cluster of advertisements not displayed in the past is used (e.g., “user previously had not seen the advertisement” —Holtan at Col. 15, line 4; “data points can be observed that reflect when a user has not seen an advertisement” —Holtan at Col. 9, lines 7-9; “what extent seeing an advertisement impacts the purchase probability” —Holtan at Col. 9, lines 4-5; “continuous and economic learning and re-learning of engagement probability for a set of promotions, and may predict future behaviors to optimize appropriate advertisement placement.” —Holtan at Col. 4, lines 49-52; “generating a model that can be used to predict future purchasing behaviors of users” —Holtan at Col. 16, lines 64-66; Holtan at Col. 4, lines 30-36 and 40-52; Holtan at Col. 8, lines 25-38; Holtan at Col. 9, lines 4-29 and 42-45; Holtan at Col. 9, line 53 – Col. 10, line 17; Holtan at Col. 13, lines 43-45; Holtan at Col. 16, lines 64-66; and Holtan at Col. 17, lines 4-23).

Regarding Claim 5, Holtan discloses the information processing apparatus according to claim 1, wherein the processor predicts the first transaction count and the second transaction count by accounting for a value of at least one article that affects the transaction count to be predicted (e.g., “what extent seeing an advertisement impacts the purchase probability” —Holtan at Col. 9, lines 4-5; “learning and re-learning of engagement probability for a set of promotions, and may predict future behaviors to optimize appropriate advertisement placement.” —Holtan at Col. 4, lines 49-52; “generating a model that can be used to predict future purchasing behaviors of users” —Holtan at Col. 16, lines 64-66; Holtan at Col. 4, lines 30-36 and 43-52; Holtan at Col. 8, lines 25-38; Holtan at Col. 9, lines 4-29 and 42-45; Holtan at Col. 9, line 53 – Col. 10, line 17; and Holtan at Col. 16, lines 64-66).

Regarding Claim 6, Holtan discloses the information processing apparatus according to claim 2, wherein the processor predicts the first transaction count and the second transaction count by accounting for a value of at least one article that affects the transaction count to be predicted (e.g., “what extent seeing an advertisement impacts the purchase probability” —Holtan at Col. 9, lines 4-5; “learning and re-learning of engagement probability for a set of promotions, and may predict future behaviors to optimize appropriate advertisement placement.” —Holtan at Col. 4, lines 49-52; “generating a model that can be used to predict future purchasing behaviors of users” —Holtan at Col. 16, lines 64-Holtan at Col. 4, lines 30-36 and 43-52; Holtan at Col. 8, lines 25-38; Holtan at Col. 9, lines 4-29 and 42-45; Holtan at Col. 9, line 53 – Col. 10, line 17; and Holtan at Col. 16, lines 64-66).

Regarding Claim 7, Holtan discloses the information processing apparatus according to claim 3, wherein the processor predicts the first transaction count and the second transaction count by accounting for a value of at least one article that affects the transaction count to be predicted (e.g., “what extent seeing an advertisement impacts the purchase probability” —Holtan at Col. 9, lines 4-5; “learning and re-learning of engagement probability for a set of promotions, and may predict future behaviors to optimize appropriate advertisement placement.” —Holtan at Col. 4, lines 49-52; “generating a model that can be used to predict future purchasing behaviors of users” —Holtan at Col. 16, lines 64-66; Holtan at Col. 4, lines 30-36 and 43-52; Holtan at Col. 8, lines 25-38; Holtan at Col. 9, lines 4-29 and 42-45; Holtan at Col. 9, line 53 – Col. 10, line 17; and Holtan at Col. 16, lines 64-66).

Regarding Claim 8, Holtan discloses the information processing apparatus according to claim 4, wherein the processor predicts the first transaction count and the second transaction count by accounting for a value of at least one article that affects the transaction count to be predicted (e.g., “what extent seeing an advertisement impacts the purchase probability” —Holtan at Col. 9, lines 4-5; “learning and re-learning of engagement probability for a set of promotions, and may predict future behaviors to optimize appropriate advertisement placement.” —Holtan at Col. 4, lines 49-52; “generating a model that can be used to predict future purchasing behaviors of users” —Holtan at Col. 16, lines 64-66; Holtan at Col. 4, lines 30-36 and 43-52; Holtan at Col. 8, lines 25-38; Holtan at Col. 9, lines 4-29 and 42-45; Holtan at Col. 9, line 53 – Col. 10, line 17; and Holtan at Col. 16, lines 64-66).

Regarding Claim 9, Holtan discloses the information processing apparatus according to claim 5, wherein the value of the one article is obtained by varying a value determined during the past commercial transaction of the item (e.g., “…continuous and economic learning and re-learning of engagement probability for a set of promotions, and may predict future behaviors to optimize appropriate advertisement placement” —Holtan at Col. 4, lines 43-52; “parameters may be chosen to appropriately Holtan at Col. 14, lines 33-38; modeling each user/impact — Holtan at Col. 11, lines 1-54; and Holtan at Col. 12, lines 5-15).

Regarding Claim 10, Holtan discloses the information processing apparatus according to claim 6, wherein the value of the one article is obtained by varying a value determined during the past commercial transaction of the item (e.g., “…continuous and economic learning and re-learning of engagement probability for a set of promotions, and may predict future behaviors to optimize appropriate advertisement placement” —Holtan at Col. 4, lines 43-52; “parameters may be chosen to appropriately represent the most important features that predict and influence future consumption. These parameters may be estimated, such as by applying Q-Learning methods such as a projected iteration method.” —Holtan at Col. 14, lines 33-38; modeling each user/impact — Holtan at Col. 11, lines 1-54; and Holtan at Col. 12, lines 5-15).

Regarding Claim 11, Holtan discloses the information processing apparatus according to claim 7, wherein the value of the one article is obtained by varying a value determined during the past commercial transaction of the item (e.g., “…continuous and economic learning and re-learning of engagement probability for a set of promotions, and may predict future behaviors to optimize appropriate advertisement placement” —Holtan at Col. 4, lines 43-52; “parameters may be chosen to appropriately represent the most important features that predict and influence future consumption. These parameters may be estimated, such as by applying Q-Learning methods such as a projected iteration method.” —Holtan at Col. 14, lines 33-38; modeling each user/impact — Holtan at Col. 11, lines 1-54; and Holtan at Col. 12, lines 5-15).

Regarding Claim 12, Holtan discloses the information processing apparatus according to claim 8, wherein the value of the one article is obtained by varying a value determined during the past commercial transaction of the item (e.g., “…continuous and economic learning and re-learning of Holtan at Col. 4, lines 43-52; “parameters may be chosen to appropriately represent the most important features that predict and influence future consumption. These parameters may be estimated, such as by applying Q-Learning methods such as a projected iteration method.” —Holtan at Col. 14, lines 33-38; modeling each user/impact — Holtan at Col. 11, lines 1-54; and Holtan at Col. 12, lines 5-15).

Regarding Claim 20, Holtan discloses a non-transitory computer readable medium storing a program causing a computer (e.g., Figures 1-2 of Holtan; and Holtan at Col. 3, line 44 – Col. 4, line 6) to execute/perform respective processes/steps as recited in Claim 1, and, therefore, Claim 20 is rejected on the same basis(es) as applied above with respect to Claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 (AIA ) which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 13-19 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 10,672,035 issued to Han M. Holtan (hereinafter “Holtan”) in view of U.S. Patent Application Publication No. 2017/0337613 of SONODA et al. (hereinafter “Sonoda”), which lists FUJI XEROX as an Assignee.

Regarding Claim 13, Holtan discloses an information processing apparatus comprising: a processor configured to (e.g., Figures 1-2 of Holtan; and Holtan at Col. 3, line 44 – Col. 4, line 6):
calculate a first transaction value of a first transaction count by which a user performs a commercial transaction of an item according to a first set of input data comprising when an advertisement explaining the item is displayed, with respect to a second transaction count by which the user performs the commercial transaction of the item according to a second set of input data comprising when the advertisement is not displayed, wherein the first transaction count and the second transaction count represent a quantity of the item being purchased (e.g., calculating a transaction value of a first count of a hypothetical transaction/conversion/purchase with respect to a second count of a hypothetical transaction/conversion/purchase based on whether an advertisement is presented or not presented to a user —  “what extent seeing an advertisement impacts the purchase probability” —Holtan at Col. 9, lines 4-5; “continuous and economic learning and re-learning of engagement probability for a set of promotions, and may predict future behaviors to optimize appropriate advertisement placement.” —Holtan at Col. 4, lines 49-52; “generating a model that can be used to predict future purchasing behaviors of users” —Holtan at Col. 16, lines 64-66; Holtan at Col. 4, lines 30-36 and 43-52; Holtan at Col. 8, lines 25-38; Holtan at Col. 9, lines 4-29 and 42-45; Holtan at Col. 9, line 53 – Col. 10, line 17; and Holtan at Col. 16, lines 64-66); 
from the calculated first transaction value, determine a degree of influence that the advertisement has on the commercial transaction of the item wherein the degree of influence is a score indicating an effectiveness of the advertisement on the item (e.g., determining the advertisement’s scored influence on the hypothetical transaction/conversion/purchase based on the first transaction value  —  “estimated ad influence value function” —Holtan at Col. 19, lines 6-9; Holtan at Col. 8, lines 25-38; Holtan at Col. 9, lines 18-45; Holtan at Col. 12, lines 51-67; Holtan at Col. 14, lines 4-47; and Holtan at Col. 15, lines 16-35); 
identify a combination of the item and the advertisement, the combination having a maximum degree of influence (e.g., “optimize the selection of advertisements according to functions describing the likelihood of future purchases based on the advertisements” —Holtan at Col. 2, lines 1-3; Holtan at Col. 5, lines 36-46; Holtan at Col. 8, lines 6-21 and 25-43; and Holtan at Col. 11, lines 44-56); and 
perform control to display the identified combination of the item and the advertisement (e.g., “determining the proper advertisement to display” in context of “e-commerce product offerings (e.g., offers to purchase clothing, books, … etc.), and the like” —Holtan at Col. 8, line 10 and at Col. 7, lines 9-14, respectively; Web Page shown in Figure 2 of Holtan; “advertisement relating to a product” —Holtan at Col. 2, line 6; “optimization of advertisement selection and display” —Holtan at Col. 5, lines 36-38; “advertisers can bid for promotion slots…. winning promotion for each promotion slot can be displayed in that promotion slot for viewing and interaction by users.” —Holtan at Col. 4, lines 58-62; Holtan at Col. 2, lines 1-3; Holtan at Col. 5, lines 36-46; Holtan at Col. 7, lines 33-43; Holtan at Col. 8, lines 6-21 and 25-43; and Holtan at Col. 11, lines 44-56), but Holtan arguably fails to explicitly disclose the first transaction value including a growth rate albeit Holtan does disclose how changing one or more variables can increase the predicted value/influence of an advertisement message (e.g., Holtan at Col. 15, lines 1-35; “generating a model that can be used to predict future purchasing behaviors of users” —Holtan at Col. 16, lines 64-66; and “continuous and economic learning and re-learning of engagement probability for a set of promotions, and may predict future behaviors to optimize appropriate advertisement placement” —Holtan at Col. 4, lines 49-52).  Nonetheless, Sonoda teaches recommending a product based on a recommendation index determined for the product (e.g., Sonoda at ¶ [0003]; and “information relevant to the product … distributed… as advertisement” —Sonoda at ¶ [0131]), obtaining a correlation between increasing the number of purchasers acquired before and after performing a product recommendation as the recommendation index of the product (and thus the effect of the recommendation) increases (e.g., Figure 5 of Sonoda; and Sonoda at ¶ [0055]) as well as calculating a growth rate of a first transaction count by which a user performs a commercial transaction of an item when an advertisement explaining the item is displayed such that a first transaction value includes a growth rate (e.g., Sonoda at ¶¶ [0113]–[0114] and Figure 11A of Sonoda).  Therefore, it would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to incorporate the first transaction value including a growth rate, as taught by Sonoda, into the method/system disclosed by Holtan, which is directed toward generating a model that can be used to predict future purchasing behaviors of users as well as continuous/economic learning and re-learning of engagement probability for a set of promotions as well Holtan at Col. 16, lines 64-66; and Holtan at Col. 4, lines 49-52) and determining how an advertisement may potentially influence the future purchasing by the user (e.g., Holtan at Col. 9, lines 64-66), because such incorporation would be applying a known technique to a known device (method, or product) ready for improvement to yield predictable results (see MPEP § 2143).

Regarding Claim 14, Holtan in view of Sonoda teaches the information processing apparatus according to claim 13, but Holtan fails to explicitly teach wherein the processor is further configured to: Sonoda teaches recommending a product based on a recommendation index determined for the product (e.g., Sonoda at ¶ [0003] and “information relevant to the product … distributed… as advertisement” —Sonoda at ¶ [0131]); a processor configured to cluster the advertisements used for the commercial transaction, the advertisements being sorted into a plurality of clusters, an advertisement in one of the clusters being used for a first item in the commercial transaction (e.g., clustering/indexing product advertisements that can be selected based on the indexes or cluster groups and then used to advertise for the purchase transaction —Sonoda at ¶¶ [0027] and [0098]); the processor configured to identify a cluster having no advertisement associating the first item from clustering results (e.g., Sonoda at ¶ [0098]); and the processor configured to supplement an advertisement to the identified cluster, wherein the processor predicts the first transaction count of each advertisement of the first item in the clusters (e.g., Sonoda at ¶¶ [0098]–[0100]).  Therefore, it would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to incorporate wherein the processor is further configured to: cluster the advertisements used for the commercial transaction, the advertisements being sorted into a plurality of clusters, an advertisement in one of the clusters being used for a first item in the commercial transaction; identify a cluster having no Sonoda, into the method/system taught by Holtan in view of Sonoda, which is directed toward generating a model that can be used to predict future purchasing behaviors of users as well as continuous/economic learning and re-learning of engagement probability for a set of promotions as well as predicting future behaviors to optimize appropriate placement of advertisements (e.g., Holtan at Col. 16, lines 64-66; and Holtan at Col. 4, lines 49-52) and determining how an advertisement may potentially influence the future purchasing by the user (e.g., Holtan at Col. 9, lines 64-66), because such incorporation would be applying a known technique to a known device (method, or product) ready for improvement to yield predictable results (see MPEP § 2143).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Holtan in view of Sonoda as applied to Claim 14 above, but Holtan fails to explicitly teach wherein the processor supplements an advertisement of a second item associated with the first item to the identified cluster.  However, Sonoda teaches recommending a product based on a recommendation index determined for the product (e.g., Sonoda at ¶ [0003] and “information relevant to the product … distributed… as advertisement” —Sonoda at ¶ [0131]), wherein the processor supplements an advertisement of a second item associated with the first item to the identified cluster (e.g., Sonoda at ¶¶ [0098]–[0100]).  Therefore, it would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to incorporate wherein the processor supplements an advertisement of a second item associated with the first item to the identified cluster, as taught by Sonoda, into the method/system taught by Holtan in view of Sonoda, which is directed to providing appropriate and relevant advertisement placement (e.g., Holtan at Col. 16, lines 64-66; and Holtan at Col. 4, lines 49-52) and determining how an advertisement may potentially influence the future purchasing by the user (e.g., Holtan at Col. 9, lines 64-66), because such incorporation would be applying a known technique to a known device (method, or product) ready for improvement to yield predictable results (see MPEP § 2143).

16 is rejected under 35 U.S.C. 103 as being unpatentable over Holtan in view of Sonoda as applied to Claim 15 above and Holtan teaching wherein the processor predicts the first transaction count and the second transaction count in view of a status of the commercial transaction (e.g., predicting first and second counts of a hypothetical transaction/conversion/purchase based on whether an advertisement is presented or not presented to a user, respectively  —  “what extent seeing an advertisement impacts the purchase probability” —Holtan at Col. 9, lines 4-5; “continuous and economic learning and re-learning of engagement probability for a set of promotions, and may predict future behaviors to optimize appropriate advertisement placement.” —Holtan at Col. 4, lines 49-52; “generating a model that can be used to predict future purchasing behaviors of users” —Holtan at Col. 16, lines 64-66; Holtan at Col. 4, lines 30-36 and 43-52; Holtan at Col. 8, lines 25-38; Holtan at Col. 9, lines 4-29 and 42-45; Holtan at Col. 9, line 53 – Col. 10, line 17; and Holtan at Col. 16, lines 64-66).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Holtan in view of Sonoda as applied to Claim 16 above and Holtan teaching wherein the processor predicts the first transaction count and the second transaction count with respect to each of a plurality of types of consumers (e.g., “For differentiating various users, it may be desirable for all of the different logs to have a unique identifier or user ID that is either unique across all logs or mappable to other unique user IDs” —Holtan at Col. 15, lines 53-56; “an advertiser may optimize ad placement by attempting to determine behavior of a particular user” —Holtan at Col. 1, lines 46-48; “For example, optimization system 222 may determine, based on a state of a particular user viewing web page 213, that certain advertisements 213A should be embedded in promotion slot(s)….Such selections can be performed based on a prediction by optimization system 222 that certain advertisements are more likely to result in a conversion of the advertisement impressions given the state of the user.” —Holtan at Col. 7, lines 32-43; “particular advertisement policies can be created for particular users…based on the features or states” —Holtan at Col. 8, lines 6-12; “enabling an advertiser to determine whether a particular Holtan at Col. 17, lines 38-43).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Holtan in view of Sonoda as applied to Claim 17 above and Holtan teaching wherein the processor is further configured to perform an output operation on the identified first item to a predetermined output destination (e.g., “determining the proper advertisement to display” in context of “e-commerce product offerings (e.g., offers to purchase clothing, books, … etc.), and the like” —Holtan at Col. 8, line 10 and at Col. 7, lines 9-14, respectively; Web Page shown in Figure 2 of Holtan; “advertisement relating to a product” —Holtan at Col. 2, line 6; “optimization of advertisement selection and display” —Holtan at Col. 5, lines 36-38; “advertisers can bid for promotion slots…. winning promotion for each promotion slot can be displayed in that promotion slot for viewing and interaction by users.” —Holtan at Col. 4, lines 58-62; Holtan at Col. 2, lines 1-3; Holtan at Col. 5, lines 36-46; Holtan at Col. 7, lines 33-43; Holtan at Col. 8, lines 6-21 and 25-43; and Holtan at Col. 11, lines 44-56).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Holtan in view of Sonoda as applied to Claim 18 above and Holtan teaching wherein the processor further outputs the identified advertisement to the output destination (e.g., “determining the proper advertisement to display” in context of “e-commerce product offerings (e.g., offers to purchase clothing, books, … etc.), and the like” —Holtan at Col. 8, line 10 and at Col. 7, lines 9-14, respectively; Web Page shown in Figure 2 of Holtan; “advertisement relating to a product” —Holtan at Col. 2, line 6; “optimization of advertisement selection and display” —Holtan at Col. 5, lines 36-38; “advertisers can bid for promotion slots…. winning promotion for each promotion slot can be displayed in that promotion slot for viewing and interaction by users.” —Holtan at Col. 4, lines 58-62; Holtan at Col. 2, lines 1-3; Holtan at Col. 5, lines 36-46; Holtan at Col. 7, lines 33-43; Holtan at Col. 8, lines 6-21 and 25-43; and Holtan at Col. 11, lines 44-56).

Response to Arguments
Applicant’s arguments in the Amendment filed on May 3, 2021, have been fully considered and are not persuasive.  Examiner notes recitation above to U.S. Patent No. 10,672,035 (“Holtan”) and U.S. Patent Application Publication No. 2017/0337613 (“Sonoda”), in an effort to assist Applicant given Applicant’s amendments and arguments in “Amendment”.

Applicant's Arguments in the Amendment
(Pages 15-16)  Applicant asserts that the pending claims, as currently amended, overcomes the rejections to Claims 1-20 under 35 U.S.C. § 112(a) of the AIA .
(Pages 17-18)  Applicant asserts that the pending claims, as currently amended, overcomes all previous rejections to Claims 1-19 under 35 U.S.C. § 112(b) of the AIA .
(Pages 18-23)  Applicant asserts that the pending claims, as currently amended, are drawn to eligible subject matter under 35 U.S.C. § 101.
(Pages 23-26) Applicant asserts that the independent claims, as currently amended, are patentable over the cited prior art references of Holtan and Sonoda.
(Page 26)  Applicant asserts that Claims 2-12 and 14-19, which depend from respective independent Claims 1 and 13 and include respective limitations therein, are patentably distinguishable over Holtan in view of Sonoda based on at least the same reasons provided with respect to independent Claims 1 and 13. 

Examiner’s Response to Applicant's Arguments
Regarding Applicant’s arguments with respect to AIA  § 112(a), Examiner respectfully disagrees.  Please see § 112(a) rejections above regarding amended portions of the independent Claims 1 and 20 being amended to include the added language of “by a purchasing quantity prediction model”, which is not recited in independent Claim 13, and therefore, Applicant’s argument on page 17 of Applicant’s Amendment filed May 3, 2021, that independent Claim 13 recites “a purchasing quantity 
Applicant’s Amendment overcomes all previous rejections to Claims 1-19 under AIA  35 U.S.C. § 112(b); therefore, the Examiner has withdrawn all previous § 112(b) rejections to Claims 1-19.  Consequently, Applicant’s § 112(b) arguments are moot.
Please see modified/updated § 101 rejections above regarding examined claims being drawn to ineligible subject matter in view of considering all relevant factors with respect to each claim as a whole including amended portions of the independent Claims 1, 13 and 20.  Examiner notes that page 22 of Applicant’s Amendment generally argues that “the technical features in claim 1 are considered as improvement in a computer advertisement” (bolding emphases added by Examiner).  Page 22 of Applicant’s Amendment also mentions: “As a result, the manager is able to know the combination of the advertisement and the item that results in a higher transaction count according to the information provided…” and “the combination of the advertisement and the specific item having a maximum degree of influence can be identified” (bolding emphases added by Examiner).  However, the Examiner notes that a human being, without the aid of a computer of any kind, could perform a particular way of improving advertisements by knowing/predicting a combination of an advertisement and an 
Regarding § 103, please see citations to prior art references of Holtan and Sonoda in the § 103 rejections above regarding amended portions of Applicant’s claims.  Examiner notes that during patent examination, the pending claims must be “given their broadest reasonable interpretation”.  In view of this standard, Examiner asserts § 103 rejections to Applicant’s amended claims, as noted above under § 103.  In addition, Examiner notes that patent documents are relevant as prior art for all they contain and that “[a] reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments” —MPEP § 2123.  Applicant's arguments constitute no more than a general allegation that the pending claims define a patentable invention over Holtan and Sonoda.  See 37 C.F.R. 1.111(b).  Examiner maintains the prior art rejections as provided above in view of Applicant’s amended claim language.
Please see above prior art rejections with respect to independent Claims 1 and 13 for at least the same reasons provided with respect to the independent claims that Claims 2-12 and 14-19, depending from respective independent Claims 1 and 13 and including the limitations therein, are not patentable based on dependency from respective independent claims.

Conclusion
The following reference(s) is considered pertinent to Applicant's disclosure, and is being made of record albeit the reference(s) is not relied upon as a basis for rejection in this Office action:
U.S. Patent Application Publication No. 2017/0337586 of IZUMO et al. (hereinafter “Izumo”) for “the amount of increase (improvement degree) in the number of purchases acquired by recommending the target product, and, hereinafter, there is a case of being referred to as "the improvement degree of the number of purchases"…. the improvement degree of the number of purchases is used as an example of the degree of influence attributable to recommendation” —Izumo at ¶ [0047]; “as the improvement degree of the number of purchases is large, the amount of increase in the number of purchases attributable to recommendation of the target product is large. Therefore, the buying intention of a consumer who has a degree of preference near the maximum of the improvement degree of the number of purchases increases by recommending the target product, and it is expected that the consumer purchases the more number of target products” —Izumo at ¶ [0048]; and Figures 3A–3B and 4 of Izumo showing differences between consumers who received recommendations/advertisements and consumers who did NOT receive recommendations/advertisements.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mathew Syrowik whose telephone number is 313-446-4862.  The examiner can normally be reached on Monday through Thursday 7:30 AM to 6:00 PM EST.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Ashraf can be reached on 517-270-3948.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information of published applications may be obtained from either Private PAIR or Public PAIR.  Status information of unpublished applications is only available through Private PAIR.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, please contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, please call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Mathew R. Syrowik/             Primary Examiner, Art Unit 3682